ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_06_FR.txt. 134

OPINION DISSIDENTE DE SIR ROBERT JENNINGS
[Traduction]

Je regrette de ne pas avoir pu partager le point de vue de la Cour sur la
seconde question qui lui avait été posée pour avis consultatif et je me sens
par conséquent quelque peu obligé d'expliquer pourquoi je vois les
choses différemment. Avant d’en venir au fond du problème, je souhaite
toutefois formuler quelques observations non seulement sur la forme
dans laquelle des questions ont été posées à la Cour en l'espèce mais aussi,
de façon générale, sur la forme dans laquelle des questions lui sont posées
dans les affaires de réformation de ce genre.

LE RÔLE DU COMITÉ DES DEMANDES DE RÉFORMATION DE JUGEMENTS
DU TRIBUNAL ADMINISTRATIF

Une difficulté, et non des moindres, qu’on rencontre en examinant les
affaires de ce genre tient au fait que les problèmes spécifiques liés à la
situation particulière d’un individu, qu’il s'agisse du requérant ou non,
sont présentés à la Cour sous forme de questions de caractère général,
abstrait et théorique. Cela semble résulter des dispositions du statut du
Tribunal administratif et de l’idée que le Comité des demandes de réfor-
mation se fait de son propre rôle. Les paragraphes ci-après de l’article 11
dudit statut sont tout particulièrement pertinents :

«1. Si un Etat Membre, le Secrétaire général ou la personne qui a
été l’objet d’un jugement rendu par le Tribunal (y compris toute per-
sonne qui a succédé mortis causa à ses droits) conteste le jugement en
alléguant que le Tribunal a outrepassé sa juridiction ou sa compé-
tence ou n’a pas exercé sa juridiction ou a commis une erreur de droit
concernant les dispositions de la Charte des Nations Unies ou a
commis, dans la procédure, une erreur essentielle qui a provoqué un
mal-jugé, cet Etat Membre, le Secrétaire général ou l’intéressé peut,
dans les trente jours suivant le jugement, demander par écrit au
Comité créé en vertu du paragraphe 4 du présent article de prier la
Cour internationale de Justice de donner un avis consultatif sur la
question.

2. Dans les trente jours suivant la réception de la demande visée
au paragraphe 1 du présent article, le Comité décide si cette demande
repose sur des bases sérieuses. S’il en décide ainsi, il prie la Cour de
donner un avis consultatif et le Secrétaire général prend les disposi-
tions voulues pour transmettre à la Cour l’opinion de la personne
visée au paragraphe 1.»

120
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 135

Le paragraphe 1 de l’article 11 du statut du Tribunal énumère donc
quatre motifs de contestation, qui permettent chacun de s’adresser à la
Cour:

«le Tribunal a outrepassé sa juridiction ou sa compétence ou n’a pas
exercé sa juridiction ou a commis une erreur de droit concernant les
dispositions de la Charte des Nations Unies ou a commis, dans la
procédure, une erreur essentielle qui a provoqué un mal-jugé ».

Mais le paragraphe 1 de l’article 11 ne contient pas la liste des questions
susceptibles d’être posées à la Cour; il énumère les motifs pour lesquels
un jugement du Tribunal peut être valablement contesté par «un Etat
Membre, le Secrétaire général ou la personne qui a été l’objet d’un juge-
ment rendu par le Tribunal». Pour intégrer dans une disposition concise
tous les motifs permettant de contester un jugement, les auteurs de cet
article ont évidemment dû les formuler en termes généraux (comme le
sont ceux qui sont énoncés dans le statut (analogue) du Tribunal adminis-
tratif de l'Organisation internationale du Travail). II n’était pas possible
de procéder autrement.

Quel est dès lors le rôle du Comité lorsqu'une objection à un jugement
du Tribunal lui est soumise? Son rôle est énoncé au paragraphe 2 du
même article: «le Comité décide si cette demande repose sur des bases
sérieuses ». Cela signifie vraisemblablement que, pour autant que la de-
mande invoque un ou plusieurs motifs valables de contestation judiciaire,
tels que visés au paragraphe 1 de l’article 11, le Comité doit décider si
l’affaire est suffisamment importante et suffisamment étayée par des
preuves pour mériter d’être soumise à la Cour internationale de Justice.
Une telle décision convient à un organe essentiellement politique tel que
le Comité. I] est plus douteux qu'il incombe aussi au Comité de déter-
miner si la ou les objections soulevées par le requérant contre le jugement
du Tribunal entrent bien dans les catégories particulières du paragraphe 1
de l’article 11 dans lesquelles le requérant lui-même les a faites entrer.
Cela incombe, du moins en dernier ressort, à la Cour; comme il s’agit
d’une tâche essentiellement juridique et qu’elle présente en outre des dif-
ficultés techniques, il serait curieux qu’elle revienne à un comité dont les
activités ne sont ni judiciaires ni même quasi judiciaires.

Quoi qu’il en soit, en l’espèce les questions semblent révéler une ten-
dance à penser que, pour énoncer des questions à poser à la Cour, il faut se
servir des mêmes termes, ou presque, que ceux qui ont été employés pour
décrire chacune des catégories de motifs de contestation valables qui sont
énumérées au paragraphe 1 de l’article 11. C’est ainsi que les termes très
généraux dans lesquels sont forcément exprimés les motifs de contesta-
tion sont devenus en pratique ceux dans lesquels des questions peuvent
être posées à la Cour. C’est un peu comme si, s’agissant de l’énumération
analogue des fondements de la compétence, il fallait que l’Etat désireux
d'introduire une instance contentieuse devant la Cour en application de

121
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 136

l’article 36, paragraphe 2, du Statut parte de l’idée que non seulement sa
demande doit correspondre à cette disposition mais que ses conclusions
doivent en fin de compte reprendre les termes mêmes de la fameuse liste
de ce paragraphe de l’article 36.

Pareille interprétation de l’article 11 a pour conséquence que les ques-
tions qui sont posées à la Cour ne le sont pas dans des termes exprimant
les griefs particuliers du requérant mais dans les termes abstraits et
conceptuels de la liste des motifs de contestation prévus à l’article 11, pa-
ragraphe 1, du Statut. Cette façon de procéder risque fort de transformer
un grief simple en un problème jurisprudentiel assez compliqué et diffi-
cile. Il est instructif de lire le compte rendu sténographique de la séance
publique du Comité sur la présente affaire (A/AC.86/XXIV/PV.5, p.31),
dans lequel M. Rosenstock (Etats-Unis) déclare ceci au sujet de la pre-
mière question posée à la Cour:

«Il semblera manifeste à ceux d’entre nous qui suivons la tradi-
tion de la common law qu’il s’agit d’un [cas de non-exercice de la juri-
diction]. Pour ceux qui suivent la tradition de la civil law, il
s’agit manifestement d’une erreur de procédure, qui aboutit … à un
mal-jugé. Nous estimons que ces deux opinions mènent à la même
conclusion. »

On peut, semble-t-il, se demander pourquoi il aurait fallu que le Comité
devant lequel le requérant avait lui-méme invoqué ces deux motifs, en
choisisse un et rejette l’autre, et préjuge ainsi une question que la Cour
pouvait certainement mieux trancher — d’autant plus qu’en fait ces deux
motifs étaient chacun susceptibles de conduire à la même conclusion. Il
existe un danger supplémentaire: les griefs du requérant, une fois ex-
primés de façon à reproduire la conception purement jurisprudentielle de
l’article 11, risquent finalement d’apparaître comme n’ayant qu’un lien
ténu et fragile avec les griefs qui font réellement l’objet de l’affaire; c’est
d’ailleurs ce que nous constaterons bientôt, quand nous examinerons la
première question posée en l’espèce.

LA TÂCHE DE LA COUR

Dans la présente affaire, le requérant a contesté le jugement du Tri-
bunal en invoquant chacun des quatre motifs de contestation prévus au
paragraphe | de l’article 11. Au moment d'établir si la demande du requé-
rant reposait « sur des bases sérieuses », le Comité a rédigé deux questions
à poser à la Cour; en réalité il a écarté deux des motifs de contestation sur
lesquels le requérant avait fondé sa demande si bien qu’il n’en restait que
deux. Mais il ne faisait pas de doute que, dans l’avis consultatif qu’elle
donnerait, la Cour devrait répondre aux deux questions que le Comité lui
avait posées.

Pour répondre à ces questions la Cour devait examiner à la fois le juge-
ment du Tribunal et les pièces de procédure qui lui avaient été présentées,

122
DEMANDE DE REFORMATION (OP. DISS. JENNINGS) 137

ainsi que l’argumentation que le requérant et le défendeur avaient pré-
sentée directement devant la Cour. Le rôle de la Cour a d’ailleurs été dé-
crit en termes généraux dans l’affaire Fasla (C.I.J. Recueil 1973, p. 188,
par. 47):

«Son rôle est de déterminer s’il ressort des circonstances de l’es-
pèce, concernant le fond ou la procédure, qu’une contestation formu-
lée contre le jugement pour l’un des motifs mentionnés à l’article 11
est fondée. »

Cette citation semble indiquer qu’en ne retenant que certains des motifs
invoqués par le requérant le Comité est allé au-delà de sa tâche. Quoi qu’il
en soit, dans le passage qui suit immédiatement, il est bien précisé que:

«Ce faisant, la Cour ne s’en tient pas à la teneur de la décision
contestée elle-même mais elle prend en considération tous les aspects
de la procédure qui s’est déroulée devant le Tribunal ainsi que tous
les éléments pertinents que le fonctionnaire et le Secrétaire général
lui soumettent au sujet des objections soulevées contre le jugement.
La Cour examine ces objections au fond, compte tenu des renseigne-
ments dont elle dispose. »

Pour donner son avis consultatif, la Cour doit donc examiner les aspects
juridiques des deux questions sur lesquelles son avis lui a été demandé.
Comme la Cour l’a dit dans l’affaire de I’ Interprétation de l'accord du
25 mars 1951 entre l'OMS et l'Egypte:

«La Cour souligne que, pour rester fidèle aux exigences de son
caractère judiciaire dans Pexercice de sa compétence consultative,
elle doit rechercher quelles sont véritablement les questions juridi-
ques que soulèvent les demandes formulées dans une requête.»
(C.LJ. Recueil 1980, p. 88, par. 35.)

Queiles sont alors « véritablement les questions juridiques que soulèvent
les demandes » en l’espéce?

LES QUESTIONS JURIDIQUES VÉRITABLEMENT SOULEVÉES
EN L’ESPECE

Il n’est guère douteux que la principale question juridique qui se pose
véritablement en l’espèce est celle de savoir si le Tribunal était fondé, en
droit, à conclure d’après les moyens de preuve qui lui étaient présentés
que le défendeur avait «pris équitablement en considération » la candida-
ture du requérant aux fins d’une nomination de carrière, conformément
au paragraphe 5 de la section IV de la résolution 37/126. En effet, dans les
observations que le défendeur a lui-méme présentées au Comité des de-
mandes de reformation (A/AC.86/R.118), il est dit que

«les parties s’opposent essentiellement sur le point de savoir si le cas

123
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 138

du requérant a été « pris équitablement en considération » aux fins
d’une nomination de carrière conformément au paragraphe 5 de la
section IV de la résolution 37/126 de l’Assemblée générale».

Or la procédure qui vient d’être examinée a abouti à une tentative d’in-
corporation de cette question dans deux questions rédigées dans les
termes de deux motifs de contestation repris de l’article 11, paragraphe 1,
du statut du Tribunal. Un point de droit simple et précis a ainsi été trans-
formé en deux questions très abstraites, qui mettent en jeu des notions
juridiques assez difficiles. Les griefs relativement simples du requérant
ont ainsi été transformés en des questions qui, en elles-mêmes, et indépen-
damment des griefs du requérant, soulèvent des problèmes sur lesquels les
divergences de vues sont non seulement possibles maïs probables. La
Cour se trouve dès lors dans une situation peu enviable. Elle peut fort bien
discerner le fond du problème mais il lui est demandé d'essayer de ré-
pondre à ces questions différentes dont on peut certes dire qu’elles décou-
lent des griefs du requérant, mais aussi qu’elles soulèvent des problèmes
tout à fait autres et plus difficiles. Il est parfaitement possible de bien saisir
le fond du problème, tout en ayant des doutes considérables quant aux
réponses à donner aux questions telles qu’elles ont été posées à la Cour.
Prenons par exemple la première question posée à la Cour, celle de savoir
si le Tribunal a «manqué» d’exercer sa juridiction compte tenu d’un
«obstacle juridique». Après avoir contemplé, non sans inquiétude, les
formes kaléidoscopiques que présente cette question embarrassante,
selon la façon dont on la considère, on constate assez clairement au bout
d’un moment que l’existence ou l’absence d’un obstacle juridique est
certes très importante au regard de la seconde question, mais qu'il est tout
à fait possible de répondre par l’affirmative ou la négative à la première
question, quelle que soit la réponse qu’on juge bon de donner à la seconde
question. Il faut néanmoins répondre d’une façon ou d’une autre à la pre-
miére question et c’est à cela que nous pouvons maintenant nous attacher.

* *

LA PREMIERE QUESTION POSEE A LA COUR

« 1) Dans son jugement n° 333, du 8 juin 1984 (AT/DEC/333), le
Tribunal administratif des Nations Unies a-t-il manqué d’exercer sa
juridiction en ne répondant pas à la question de savoir s’il existait un
obstacle juridique au renouvellement de l'engagement du requérant
à l'Organisation des Nations Unies après la venue à expiration de son
contrat le 26 décembre 1983?»

On comprend pourquoi la première question a été liée au problème de
l’obstacle juridique; savoir s’il existait un obstacle juridique — au sens
d’un empéchement juridique — au «renouvellement de l’engagement du
requérant» en vue d’une nomination de carrière est essentiel pour inter-

124
DEMANDE DE REFORMATION (OP. DISS. JENNINGS) 139

prêter la correspondance échangée entre le défendeur et le requérant vers
la fin de 1983; c’est aussi essentiel pour répondre à la seconde question.
Les trois membres du Tribunal ont été apparemment tous d’accord qu'il
peut y avoir eu des obstacles juridiques au «renouvellement de l’engage-
ment du requérant» sous forme d’une prolongation ou d’un renouvelle-
ment de son contrat de durée déterminée. Mais il s’agit de savoir s’il exis-
tait un obstacle juridique au «renouvellement» de son engagement sous
forme d’une nomination à un poste de carrière. Sur ce point, les avis ont
été partagés. M. Ustor s’est efforcé de démontrer qu’un obstacle juridique
subsistait puisque le consentement du gouvernement qui avait détaché le
fonctionnaire était nécessaire même pour une nomination de carrière.
Pour M. Kean, il était clair qu’il n’y avait pas d’obstacle juridique. Le dé-
fendeur lui-même, dans les pièces de procédure qu’il a présentées à la
Cour, a bien précisé non seulement qu’il n’y avait pas d’obstacle juridique
mais qu’il avait effectivement «pris en considération » la question d’une
nomination de carrière.

On pourrait penser que le jugement du Tribunal est obscur sur cette
question de l’obstacle juridique. En fait, il est malaisé, même après en
avoir examiné attentivement le texte, de se faire une idée claire et nette de
la question, bien qu’elle soit traitée dans plusieurs passages. Il est intéres-
sant de noter, cependant, que le Comité, si l’on en juge par la façon dont il
a formulé la première question, a simplement supposé qu’il était indiscu-
table que le Tribunal avait omis de traiter de la question de l’obstacle juri-
dique et, de surcroît, que le défendeur lui-même n’avait apparemment
aucun doute sur le fait que le Tribunal n’avait pas traité la question de
l'obstacle juridique. Dans l'exposé écrit qu’il a présenté à la Cour, le dé-
fendeur dit clairement qu’à son avis le Tribunal, dans son jugement, n’a
pas abordé la question de l’existence d’un obstacle juridique au renouvel-
lement de l’engagement du requérant; il tente d'expliquer cette omission
en soutenant que ce point n’était pas en litige entre les parties en cause
devant le Tribunal puisque le défendeur avait lui-même reconnu qu'il n’y
avait effectivement aucun obstacle juridique à une nomination de car-
rière. C’est ainsi que le défendeur déclare, au paragraphe 58 de son ex-
posé écrit, que cette question:

«n’était pas en litige entre les parties. En effet, le défendeur avait in-
diqué au Tribunal qu’il ne contestait pas « que le Secrétaire général
avait le pouvoir discrétionnaire de réengager le requérant après l’ex-
piration de son contrat»... En conséquence, il semble qu'il n’y avait
pas de raison que le Tribunal examine explicitement cette question. »
(Voir aussi les paragraphes 80 et suivants où sont résumées les
conclusions du défendeur concernant la question 1.)

Il est donc évident que le défendeur lui-même n’est absolument pas d’ac-
cord avec les vues ultramontaines de M. Ustor en la matière. Le fait que le
défendeur a reconnu devant le Tribunal puis devant la Cour qu’à son avis
il n’y avait pas d’obstacle juridique ne règle quand même pas ce point; ce
qui compte — nous le verrons ci-après — c’est de savoir si le comporte-

125
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 140

ment du défendeur à l’égard de M. Yakimetz lui-même montre que le pre-
mier était suffisamment conscient, d cette époque, qu’il n’y avait pas d’obs-
tacle juridique au «renouvellement de l’engagement du requérant » sous
forme d’une nomination de carrière.

Or la première question, telle qu’elle est posée à la Cour, n’est pas elle-
même directement liée à ces problèmes de fond. Une fois coulée dans le
moule conceptuel de l’article 11, paragraphe 1, du statut du Tribunal,
cette question apparaît comme visant à établir si le fait que le Tribunal
n'aurait pas statué de façon claire et explicite sur ce point équivaudrait à
un non-exercice de juridiction. Chercher à élucider cette question, c’est
dévier vers une recherche différente et qui se situe en marge du problème
central. Les membres du Tribunal étaient évidemment conscients du pro-
blème de l’obstacle juridique; on verrait mal sinon pourquoi M. Ustor,
bien que faisant partie de la majorité, aurait jugé nécessaire de faire une
déclaration individuelle visant manifestement à aller plus loin que le juge-
ment du Tribunal sur cette question précise. Le fait que le Tribunal ne s’est
pas prononcé sur la question en des termes qui puissent être repris et cités
équivaut-t-il à un non-exercice de juridiction ? C’est là une question théo-
rique sur laquelle les avis peuvent diverger, quel que soit le point de vue
adopté sur la principale question fondamentale. Ce qui est clair, c’est qu'il
n’est absolument pas nécessaire de chercher à élucider cette question
théorique connexe pour trouver une solution au problème central de l’af-
faire.

Par conséquent, je me suis borné à me déclarer d’accord, ou du moins à
ne pas me déclarer en désaccord, avec l’avis de la Cour sur cette question.
J'en viens maintenant à la seconde question.

* *

LA SECONDE QUESTION POSEE A LA COUR

«2) Le Tribunal administratif des Nations Unies, dans le méme
jugement n° 333, a-t-il commis une erreur de droit concernant les dis-
positions de la Charte des Nations Unies?»

Les dispositions pertinentes de la Charte se trouvent au chapitre XV,
plus précisément aux articles 100 et 101; mais ces dispositions énoncent
des principes genéraux. Elles ne sont pas rédigées en des termes permet-
tant leur application directe; elle doivent étre mises en ceuvre par le statut
et le règlement du personnel ainsi que par la jurisprudence des tribunaux
administratifs conforme à leur statut. De plus, les travaux préparatoires
consacrés au statut du Tribunal administratif des Nations Unies montrent
clairement que:

«Les mots «concernant les dispositions de la Charte» ne visent
pas seulement l'interprétation des dispositions de la Charte, mais
aussi l’interprétation ou l’application du statut du personnel édicté

126
DEMANDE DE REFORMATION (OP. DISS. JENNINGS) 141

en application du chapitre XV de la Charte.» (Déclaration faite au
nom des auteurs du texte; voir A/AC.78/SR.10, p. 3, ainsi que
C.LJ. Recueil 1982, p. 469.)

Il faut aussi inclure dans cet ensemble de textes de droit applicables la
décision de l’Assemblée générale figurant au paragraphe 5 de la sec-
tion IV de la résolution 37/126, dont le défendeur reconnaît qu’elle s’im-
posait à lui à l’époque pertinente. Il s’agit par conséquent de savoir si le
Tribunal, dans son jugement n° 333, a commis une erreur en interprétant
ou en appliquant les règles pertinentes de cet ensemble de textes de droit
aux faits de l’espèce. Pour se prononcer sur ce point, la Cour peut donner
un avis qui doit «avoir un effet décisoire à l’égard des questions en litige
dans l'affaire» soumise au Tribunal administratif (C.IJ. Recueil 1973,
p. 182, par. 39).

Ii convient d’abord d'examiner deux dispositions de la Charte que le
requérant a plus particulièrement invoquées dans son argumentation de-
vant le Tribunal puis devant ia Cour. Ce sont le paragraphe 1 de l’ar-
ticle 101 qui est ainsi rédigé:

« Le personnel est nommé par le Secrétaire général conformément
aux règles fixées par l’Assemblée générale »,

et le paragraphe 3 de l’article 101, dont le texte est le suivant:

«La considération dominante dans le recrutement et la fixation
des conditions d’emploi du personnel doit être la nécessité d’assurer
à l'Organisation les services de personnes possédant les plus hautes
qualités de travail, de compétence et d’intégrité. Sera dûment prise
en considération l'importance d’un recrutement effectué sur une
base géographique aussi large que possible. »

Cette considération dominante se retrouve dans l’article 4.2 du chapitre IV
du statut du personnel, aux termes duquel:

« La considération dominante en matière de nomination, de muta-
tion ou de promotion des fonctionnaires doit être d’assurer à l’Orga-
nisation les services de personnes qui possèdent les plus hautes
qualités de travail, de compétence et d’intégrité. Sera dûment prise
en considération l’importance d’un recrutement effectué sur une
base géographique aussi large que possible.»

Les modalités exactes d’application du statut du personnel se trouvent
dans le règlement du personnel; les articles pertinents du statut y sont
repris, comme principes directeurs, en tête du chapitre pertinent du
règlement. Ainsi le chapitre IV du statut est reproduit en rubrique au
chapitre IV correspondant au règlement, intitulé « Nominations et pro-
motions». Mais la disposition 104.14 a)ii) du règlement renvoie non seu-
lement à l’article 4.2 du statut mais aussi à l’article 101, paragraphe 3, de
la Charte elle-même, montrant ainsi comment lesdites dispositions de la
Charte, du statut et du règlement du personnel sont liées entre elles et for-

127
DEMANDE DE REFORMATION (OP. DISS. JENNINGS) 142

ment un ensemble de textes de droit. La disposition 104.14 a) it) contient
également une règle apparentée, figurant à l’article 4.4 du statut, laquelle
doit nettement constituer un élément du principe «dominant» appli-
cable, selon lequel, à titres égaux, préférence est donnée aux fonction-
naires du Secrétariat ou d’autres organisations internationales.

Au statut et au règlement du personnel, il faut ajouter le paragraphe 5 de
la section IV de la résolution 37/126 de l’Assemblée générale, qui a nette-
ment été conçu pour mettre aussi en œuvre ce principe dominant et qui
s'impose au défendeur, comme celui-ci a été prêt à le reconnaître. Son
libellé est le suivant:

«5. Décide que, lorsque des fonctionnaires nommés pour une
durée déterminée auront accompli cinq années de service continu en
donnant satisfaction, leur cas sera pris équitablement en considéra-
tion aux fins d’une nomination de carrière. »

Après avoir réuni autour du paragraphe 3 de l’article 101 de la Charte les
dispositions du statut, du règlement et de la résolution qui visent à mettre
en œuvre ce paragraphe, nous pouvons nous demander si le Tribunal a
commis une erreur ou des erreurs de droit concernant cette disposition.

Pour ce qui est du paragraphe 1 de l’article 101 de la Charte, il est tout à
fait clair que ce n’est qu’au Secrétaire général, conformément aux règles
applicables, qu’a été donnée la compétence pour nommer ie personnel. La
décision qu’il prend dans chaque cas est soumise à son pouvoir discrétion-
naire et à son jugement. Ni le Tribunal ni la Cour ne peuvent usurper ce
pouvoir discrétionnaire. Il appartenait sans aucun doute au Secrétaire gé-
néral de décider de renouveler ou non l'engagement de M. Yakimetz.

Toutefois, ce pouvoir discrétionnaire doit s’exercer «conformément
aux règles fixées par l’Assemblée générale » et dans les limites de celles-ci,
ettout manquement aux exigences légales relatives à l’exercice dudit pou-
voir est du ressort du Tribunal et, par voie de conséquence, il peut arriver
que le Tribunal, dans son jugement, commette une erreur concernant les
dispositions de la Charte, erreur qui peut être soumise à la Cour pour
examen et reformation. Est-il alors établi, dans le cas de M. Yakimetz,
qu’il y a eu manquement à la Charte et à la réglementation adoptée en
application de la Charte par l’Assemblée générale? Dans l’affirmative, le
Tribunal a-t-il, dans son jugement, commis une erreur en ne relevant pas
cette carence ? Telle est la question sur laquelle la Cour doit se pencher.

Il faut commencer par écarter l’argument selon lequel le paragraphe 3
de l’article 101 de la Charte (qui est certainement une disposition de la
plus haute importance pour garantir l'efficacité et l'intégrité des fonction-
naires de l'Organisation des Nations Unies) a pour effet qu’une personne
dont les états de service montrent qu’elle a fait preuve des plus hautes qua-

128
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 143

lités de travail, de compétence et d’intégrité ne saurait se voir refuser le
renouvellement de son engagement. Le requérant, dans la lettre qu’il a
adressée le 13 décembre au Secrétaire général, relève que:

«Le refus de prendre mon cas équitablement en considération aux
fins d’une nomination de carrière, pour toute raison sans rapport
avec le mérite, l'efficacité, la compétence et l'intégrité, constituerait
à mon sens une violation de l’article 100 [? 101] de la Charte. »

Voilà qui est aller trop loin (sans parler de l’interpolation de la notion de
«mérite », qui ne figure pas au paragraphe 3 de l’article 101 de la Charte).
Les plus hautes qualités de travail, de compétence et d’intégrité consti-
tuent sûrement une considération dominante mais cela ne veut pas dire
que ce soit là l’unique considération autorisée par la Charte; d’ailleurs le
terme même «dominante » implique qu’il existe d’autres motifs légitimes et
pertinents. Et s’il doit parfois être tenu compte d’autres considérations que
les qualités de travail, de compétence et d’intégrité, en plus de cette con-
sidération dominante, on doit supposer qu’il peut y avoir des cas où des
considérations autres que la considération dominante peuvent l'emporter.

Reste toutefois un problème limité mais déterminant pour la présente
affaire; ce problème présente à la fois des aspects de fait et de droit : la can-
didature de M. Yakimetz à un poste de carrière, après cinq années d'états
de service reconnus «excellents », a-t-elle été «équitablement prise en
considération» comme l’exigeait le paragraphe 5 de la section IV de la
résolution 37/126 de l’Assemblée générale? Pour répondre à cette ques-
tion, il faut maintenant revenir sur les événements au regard desquels cette
question doit être tranchée.

LA CHRONOLOGIE DES FAITS

Les faits sont exposés de façon systématique dans l’avis de la Cour
(par. 10-16); il n’est donc pas nécessaire d’y revenir dans la présente opi-
nion. Pour les besoins de ladite opinion, j’appellerai pourtant l’attention
sur certains faits, ou certains faits allégués, et sur les rapports existant
entre eux, qui me semblent essentiels pour bien comprendre la correspon-
dance décisive de la fin de 1983.

M. Yakimetz a d’abord été engagé par l'Organisation dans les services
linguistiques. I] semble toutefois que, dans le courant de 1980, les auto-
rités soviétiques aient proposé sa candidature à des postes extérieurs aux
services linguistiques. Il a notamment été proposé pour un poste au bu-
reau de la planification et de la coordination des programmes du départe-
ment des affaires économiques et sociales internationales où, à l’époque,
sur plus de trente postes d’administrateurs, un seul était occupé par un
ressortissant d’un pays socialiste. Un fait, qui n’a pas été démenti par le
défendeur, ressort de la pièce de procédure intitulée « Exposé des faits et
plaidoirie du requérant», présentée au Tribunal administratif le 3 jan-
vier 1984: le bureau de la planification et de la coordination des pro-

129
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 144

grammes a hésité à accepter le requérant parce que cet emploi deman-
dait une formation spécialisée et que la continuité dans le travail était
par conséquent essentielle. Néanmoins, le Sous-Secrétaire général à la
planification et à ia coordination des programmes, M. Hansen (dont les
lettres concernant le requérant devaient par la suite revêtir une grande
importance), a fini par le prendre à l’essai, le requérant emportant de son
plein gré du travail chez lui et restant travailler après les heures normales
de bureau. Le résultat de tout cela fut que, dès qu’un poste devint vacant,
en septembre 1981, M. Hansen demanda officiellement la mutation de
M. Yakimetz, alors que son contrat de durée déterminée allait prendre
fin un peu plus d’une année plus tard. M. Hansen, jugeant le travail de
M. Yakimetz excellent et étant par conséquent désireux de conserver ses
services, s’est entretenu en septembre et en octobre 1982 de la possibilité
d’une prolongation de deux ans du contrat de durée déterminée du
requérant avec le chef du service du personnel de la mission de l’Union
soviétique; mais il a été informé que, «pour des raisons techniques», il
était plus facile de proposer des prolongations successives d’une année
seulement. Le département a alors demandé une prolongation d’une
année — jusqu’au 26 décembre 1983 —, ce qui devait en l'occurrence
être le dernier engagement de M. Yakimetz à l'Organisation. Selon
l'exposé des faits présenté par le requérant au Tribunal:

«Pendant que le nouveau contrat était préparé, et alors que l’an-
cien contrat était encore en vigueur, le requérant a été informé par la
mission de son pays que si elle avait accepté une prolongation, c'était
uniquement pour que son poste puisse continuer à être occupé par un
ressortissant soviétique, et que le requérant n’y resterait en fait que
jusqu’au milieu de l’année.»

En janvier 1983, toujours selon l’exposé des faits présenté par M. Yaki-
metz au Tribunal, il lui a été dit de prendre des vacances à Moscou en
février pour aider à préparer un candidat de remplacement — déjà
choisi — qui occuperait son poste à l'Organisation. II est établi que le
requérant a demandé un congé mais que M. Hansen le lui a refusé, la
charge de travail du bureau ne le permettant pas.

C’est le 8 février que M. Hansen (voir avis de la Cour, par. 11) a écrit au
requérant pour lui faire connaître son intention de demander une prolon-
gation de son contrat (son contrat de durée déterminée en cours) et qu'il
lui a demandé de lui faire savoir s’il serait en mesure d’accepter cette offre.
Le 9 février, le lendemain, M. Yakimetz a demandé asile aux Etats-Unis.
Peu de temps après, le 28 février, M. Sadry a communiqué au requérant la
décision du Secrétaire général de le placer «en congé spécial à plein traite-
ment à compter du 1% mars 1983 et jusqu’à nouvel ordre». Le 11 mars,
M. Sadry a écrit en outre à M. Yakimetz: «le Secrétaire général a décidé …
qu'il était dans l’intérêt de l'Organisation ... que vous né pénétriez pas
dans l'enceinte de l'ONU ».

I] doit exister une explication à ces événements tumultueux concernant
un fonctionnaire dont les états de service continuaient d’être brillants, qui

130
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 145

avait constamment joui de l’appui du chef de son département et qui a
d’ailleurs été promu à la classe P-5 alors qu'il lui était interdit de pénétrer
dans l'enceinte de l'Organisation. Aucune explication ne figure dans les
documents ni n’a été fournie à la Cour, voire au Tribunal. Mais il y a sans
doute là des éléments dont le défendeur aurait peut-être dû pouvoir tenir
compte, d’une façon ou d’une autre, dans des décisions ultérieures sur le
renouvellement de l’engagement du requérant. Tout ce que la Cour peut
faire, c’est de noter que derrière ces graves événements de février et de
mars 1983, d’autres considérations ont dû jouer mais qu’elle ne peut en
avoir connaissance.

Dans cette optique, nous pouvons maintenant examiner la correspon-
dance échangée au sujet de l’éventuel renouvellement de l'engagement de
M. Yakimetz.

LA CORRESPONDANCE OFFICIELLE RELATIVE À M. YAKIMETZ

Une des particularités de la présente affaire tient à ce que le défendeur
affirme dans les pièces qu’il a soumises au Tribunal et à la Cour qu'il a pris
le cas de M. Yakimetz équitablement en considération aux fins d’une
nomination de carrière, ce qui est à distinguer du problème totalement
différent d’une éventuelle prolongation de son engagement de durée
déterminée, mais qu’il ne peut ou ne veut apparemment pas apporter
d'éléments de preuve établissant à que] moment il l’a fait ou quelles rai-
sons motivent sa décision consécutive à cette prise en considération. Les
seules indications de ce qui s’est passé se trouvent dans les différentes
lettres adressées au requérant ou écrites par lui, ainsi que dans celles
qui ont été échangées entre de hauts fonctionnaires à son propos. Il est
donc essentiel, pour comprendre l'affaire, d'analyser la teneur de ces
lettres et d'établir quels liens les unissent. I] est impossible, par exemple,
de comprendre correctement la lettre très importante adressée le 21 dé-
cembre 1983 par M. Nègre à M. Yakimetz sans savoir qu’elle constitue
la réponse à une lettre adressée au Secrétaire général le 13 décembre
par M. Yakimetz et qu’en outre M. Nègre y reprend en partie les termes
de la lettre de M. Yakimetz. C’est pourquoi il convient, à ce stade, de
ranger les passages importants par ordre chronologique. L'objectif de la
présente analyse consistera donc à rapprocher les lettres concernant
directement la question d’un nouvel engagement du requérant, de façon à
faire ressortir les liens qui existent entre elles.

La première de ces lettres est une lettre du 8 février 1983 par laquelle
M. Hansen, qui dirigeait le service où travaillait M. Yakimetz, a informé
celui-ci qu’il avait l’intention de demander une prolongation de son
contrat «après sa venue à expiration le 26 décembre 1983» et lui a de-
mandé s’il serait en mesure d’accepter l'offre de prolongation de son
contrat.

La lettre suivante, datée du 29 octobre 1983, est adressée par M. Yaki-
metz à M. Hansen «s/c de » M. Curzon, chef de la section de la planifica-
tion des programmes. L’objet de la lettre est: « Prolongation de contrat. »

131
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 146

Le requérant y exprime l’espoir qu’il sera possible de recommander «un
renouvellement de [son] contrat à l'ONU ou, mieux encore, [sa] nomina-
tion à titre définitif». Le requérant a donc évoqué relativement tôt la pos-
sibilité d’une nomination à titre définif et a exprimé une nette préférence
pour celle-ci. Le 8 novembre, M. Hansen a répondu à cette lettre en disant:
«de mon point de vue d'administrateur responsable du bureau de la pla-
nification et de la coordination des programmes, je ne vois aucune diffi-
culté à recommander une nouvelle prolongation de votre contrat et j’ai
l'intention de le faire le moment venu ». Il n’a pas fait allusion à la nomina-
tion à titre définitif qui avait été suggérée.

Le requérant a donc dû être surpris en recevant la lettre suivante, celle
du 23 novembre, qui émanait de M€ Tsubota-Gruson, chef adjoint des
services du personnel, et qui peut être citée entièrement :

«Sur instructions du cabinet du Secrétaire général, je tiens à vous
informer que l'Organisation n’a pas l’intention de prolonger votre
engagement pour une durée déterminée au-delà de sa date d’expira-
tion, à savoir le 26 décembre 1983.»

Le libellé de cette lettre est important car d’autres lettres du Secrétariat s’y
référeront. On relèvera qu’il n’y est nullement dit que le cas de M. Yaki-
metz a été pris en considération aux fins d’une nomination de carrière ou
qu'il a fait l’objet d’une décision.

C'est ce qui a incité M. Yakimetz à écrire le 29 novembre à M. Nègre,
Sous-Secrétaire général aux services du personnel; l’entrée en scène de
M. Nègre est importante car c’est la réponse qu’il a finalement donnée qui
permettait de bien comprendre la présente affaire. M. Yakimetz, après
avoir mentionné dans sa lettre qu’il a été informé par l'administrateur res-
ponsable de son bureau que celui-ci avait l'intention de recommander le
renouvellement de son contrat, demande qu’on lui fasse connaître les rai-
sons pour lesquelles il a été décidé de ne pas prolonger son contrat et se
plaint de ce que la procédure suivie ait été, en tout état de cause, «irrégu-
lière et arbitraire, et contrevient à [son] droit de compter sur le renouvelle-
ment de [son] engagement ainsi qu’à [ses] droits acquis en vertu du para-
graphe 5 de la partie IV de la résolution 37/126 de l’Assemblée générale » ;
il cite ensuite le paragraphe 5 de la section IV de cette résolution.

S'agissant de la «procédure » suivie, la lettre suivante, dans le dossier,
est celle que M. Hansen a adressée à M. Nègre le 2 décembre pour l’in-
former qu’il venait de prendre connaissance de la lettre du 23 no-
vembre de M™ Tsubota-Gruson, à quoi il a ajouté: ;

«Ii me paraît extraordinaire qu’une telle décision soit prise sans
que le principal responsable du bureau concerné soit consulté,
d’autant plus que le fonctionnaire visé a rendu pendant onze ans des
services d’une excellente qualité à ’ Organisation, qu’on Jui attribuait
il y a encore quatre semaines la note la plus élevée possible dans son
rapport d’évaluation, qu’il a été promu à la classe P-5 et élu au début
de l’année vice-président de la commission des nominations et des

132
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 147

promotions, et enfin que ce fonctionnaire s’acquitte actuellement de
tâches importantes — pour l’une desquelles il est à certains égards
exceptionnellement qualifié — qui revêtent une importance considé-
rable pour les Etats Membres. Compte tenu de tous ces facteurs,
j'avais donné l’assurance à M. Yakimetz, peu de temps après avoir
signé son dernier rapport d'évaluation, que j'avais l’intention de re-
commander un renouvellement de son contrat.»

Ensuite, le 13 décembre 1983, M. Yakimetz a écrit (la lettre est signée de
son conseil mais rédigée à la première personne pour le requérant) au
Secrétaire général lui-même pour lui demander de réexaminer la décision
administrative qui lui avait été notifiée par MM Tsubota-Gruson dans sa
lettre du 23 novembre. Il mentionne plusieurs articles du statut du per-
sonnel et dispositions du règlement du personnel et cite le paragraphe 5 de
la section IV de la résolution 37/126 de l’Assemblée générale ainsi que son
excellent rapport d'évaluation. Plusieurs passages de cette lettre sont
d’une telle importance qu’il faut les citer textuellement tels qu’ils sont
reproduits dans les documents présentés à la Cour:

«Il est prévu au paragraphe 5 de la partie IV de la résolu-
tion 37/126 de l’Assemblée générale que «lorsque des fonctionnaires
nommés pour une durée déterminée auront accompli cinq années de
service continu en donnant satisfaction, leur cas sera pris équitable-
ment en considération aux fins d’une nomination de carrière ». L’ar-
ticle 4.4 du statut du personnel stipule qu’«il doit être pleinement
tenu compte, pour les nominations aux postes vacants, des aptitudes
et de l’expérience que peuvent posséder des personnes qui sont déjà
au service de l'Organisation». La disposition 104.14 a) ii) du règle-
ment du personnel prévoit que «sous réserve des critères énoncés au
paragraphe 3 de l’article 101 de la Charte et des dispositions des arti-
cles 4.2 et 4.4 du statut du personnel, le comité des nominations et
des promotions, lorsqu'il y a des postes à pourvoir, donne norma-
lement la préférence, à titres égaux, aux fonctionnaires du Secréta-
riat...» L'article 101 3) de la Charte et l’article 4.2 du statut du
personnel prévoient que la «considération dominante» ... est «la
nécessité d’assurer à l'Organisation les services de personnes qui
possèdent les plus hautes qualités de travail, de compétence et d’inté-
grité ».

Le département auquel j’appartiens m’a fait clairement savoir que
tel était mon cas. Mon comportement professionnel a été jugé «ex-
cellent» dans mon dernier rapport d'évaluation. J'ai été récemment
promu à la classe P-5. On m'a laissé entendre, en de nombreuses oc-
casions, tant oralement que par écrit, que mon département avait
l'intention de recommander un renouvellement de mon engagement
ou la conversion de ce dernier en une nomination définitive. C’est
ainsi que le Sous-Secrétaire général à la planification et à la coordi-
nation des programmes m’a tout récemment assuré, dans un mémo-
randum du 8 novembre 1983, que:

133
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 148

« De mon point de vue d'administrateur responsable du bureau
de la planification et de la coordination des programmes, je ne vois
aucune difficulté à recommander une nouvelle prolongation de
votre contrat et j'ai l'intention de le faire le moment venu.»

Je crois comprendre que cette recommandation a été faite. Je me
suis toujours efforcé de conformer ma conduite à la lettre et à l’esprit
du règlement du personnel ainsi qu’aux termes du contrat que jai
signé avec l'ONU. Mon rapport d’évaluation du comportement pro-
fessionnel indique que mes relations avec mes collègues sont harmo-
nieuses. J’ai été élu vice-président de la commission des nominations
et des promotions au début de l’année, ce qui constitue une marque
de confiance.

La plupart des fonctionnaires qui auraient de tels états de service,
à qui de telles assurances auraient été données et qui auraient ac-
compli six années de service continu seraient en droit de s’attendre
à ce que leur cas «soit pris équitablement en considération» aux
fins d’une nomination de carrière comme le demande la résolu-
tion 37/126 IV de l’Assemblée générale. Or, la décision administra-
tive que je conteste ne semble pas avoir été prise de cette façon. Il
n’est pas dans l'intérêt de l'Organisation de m’interrompre dans l’ac-
complissement des tâches qui m’ont été confiées par mon départe-
ment. À ma connaissance, rien n’empêche la présentation de mon cas
au comité des nominations et des promotions si ce n’est des éléments
qui n’ont rien à voir avec mon comportement professionnel. La réso-
lution précitée de l’Assemblée générale n’impose aucune restriction
en ce qui concerne les conditions à remplir par les fonctionnaires, pas
plus que les artricles 4.2 et 4.4 du statut du personnel ni la disposi-
tion 104.14 a) ii) du règlement du personnel. Des éléments non per-
tinents ne sauraient être pris en considération en matière de promo-
tion, de prolongation ou de mutation ou pour toute autre question où
la considération dominante doit être d’assurer à l'Organisation les
services de personnes qui possèdent les plus hautes qualités de
travail, de compétence et d’intégrité. Des éléments non pertinents ne
sauraient empêcher que la candidature d’un fonctionnaire soit
prise équitablement et raisonnablement en considération, comme
l’a confirmé le Tribunal administratif dans son jugement n° 310
(Estabial).

Le refus de prendre mon cas équitablement en considération aux
fins d’une nomination de carrière, pour toute raison sans rapport
avec le mérite, l'efficacité, la compétence et l'intégrité, constituerait
à mon sens une violation de l’article 100 [? 101] de la Charte.

En conséquence, je demande respectueusement que la décision de
l'administration soit rapportée et que mon nom soit transmis à l’or-
gane compétent en matière de nominations et de promotions afin que
mon cas soit équitablement pris en considération.»

134
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 149

Il convient de noter que, tout en protestant dans cette lettre contre la dé-
cision qui lui a été notifiée par M™* Tsubota-Gruson dans la lettre du
23 novembre et en demandant qu’elle soit réexaminée, le requérant
demande expressément que son cas soit «pris équitablement en considéra-
tion» aux fins d’une nomination de carrière comme le «demande»
la résolution 37/126. Ii mentionne cette résolution à deux reprises,
ainsi que l’article 100{? 101] de la Charte, mais sans préciser pourquoi il le
mentionne.

Vient enfin la lettre la plus importante de toutes, celle que M. Nègre a
adressée à M. Yakimetz le 21 décembre 1983. Cette lettre est la réponse
officielle à la lettre adressée le 13 décembre par M. Yakimetz au Secrétaire
général. On rappellera que, dans cette lettre, M. Yakimetz avait demandé
le réexamen de la décision de ne pas renouveler son engagement de durée
déterminée, décision qui lui avait été notifiée le 23 novembre, et qu’il avait
surtout demandé que son cas soit pris équitablement en considération aux
fins d’une nomination de carrière, en citant à deux reprises les termes du
paragraphe 5 de la section IV de la résolution 37/126. Les paragraphes les
plus importants de la lettre de M. Nègre du 21 décembre doivent eux aussi
être cités textuellement :

«Le Secrétaire général a examiné attentivement les questions que
vous soulevez dans votre requête du 13 décembre 1983 (signée par
M"™ Diana Boernstein en sa qualité de conseil) tendant à un réexa-
men de la décision administrative vous concernant, ainsi que dans
votre précédente lettre du 29 novembre 1983, concernant la notifica-
tion, en date du 23 novembre 1983, vous informant que «l’Organisa-
tion n’a pas l'intention de prolonger votre nomination pour une
durée déterminée au-delà de sa date d’expiration, à savoir le 26 dé-
cembre 1983».

Vous déclarez dans vos lettres, aprés avoir mentionné vos états de
service et les évaluations portées par vos supérieurs hiérarchiques,
que dans de telles circonstances «la plupart des fonctionnaires ... se-
raient en droit de s’attendre à ce que leur cas «soit pris équitablement
en considération » aux fins d’une nomination de carrière comme le
demande la résolution 37/126 IV de l’Assemblée générale».

Toutefois, votre situation n’est pas la même que celle de «la plu-
part des fonctionnaires» ayant des états de service comparables
puisque votre présent contrat a été conclu sur la base d’un détache-
ment de la fonction publique de votre pays. Au moment de la signa-
ture de votre présent contrat, votre gouvernement a accepté de vous
détacher pour un contrat d’un an, Organisation est convenue de li-
miter à cette période la durée de vos services auprès d’elle, et vous
aviez vous-même connaissance de cet arrangement qui ne saurait par
conséquent vous autoriser à compter sur une prolongation sans la
participation de toutes les parties initialement en cause.

De surcroît, vous êtes titulaire d’un engagement pour une durée
déterminée qui, conformément à ce qui est expressément indiqué

135
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 150

dans la disposition 104.12 b) du règlement du personnel et réaffirmé
dans votre lettre de nomination, «n'autorise pas … à compter sur une
prolongation ou sur une nomination d’un type différent ».

Au vu de ce qui précède, les raisons que vous avancez dans votre
mémorandum du 13 décembre n’impliquent pas que le Secrétaire gé-
néral doive modifier la décision qui vous a été communiquée par
lettre du 23 novembre 1983. Cette décision est maintenue et le Secré-
taire général n’est donc pas en mesure d’accéder à votre demande
tendant à ce que «la décision de l’administration soit rapportée et
que [votre] nom soît transmis à l’organe compétent en matière de no-
minations et de promotions afin que [votre] cas soit équitablement
pris en considération » aux fins d’une nomination de carrière.»

Lorsqu'on analyse ce texte il est inutile de s’arréter sur le fait que
M. Nègre traite simultanément du droit de compter sur une nomination
— tous les membres du Tribunal ainsi que ceux de la Cour sont d’accord
pour dire qu’il n’y en avait pas — et du droit qu’aurait M. Yakimetz, selon
lui, de s’attendre à ce que son cas soit «pris équitablement en considéra-
tion » conformément à la résolution 37/126. Mais ce fait doit être relevé
car il n’est pas dénué d’importance (il en a dans l’opinion dissidente du
vice-président, M. Kean). Ce qui est essentiel, c’est que M. Nègre, quand il
a répondu au nom du défendeur à M. Yakimetz, qui demandait que son
cas soit pris «équitablement en considération» aux fins d’une nomina-
tion de carrière, n’a pas dit, comme le dit maintenant le défendeur, que le
cas du requérant avait été pris «équitablement en considération » avant
qu'il soit décidé de répondre négativement. Au contraire, il semble clair
qu'il dit que, puisque M. Yakimetz était détaché, son cas ne pouvait pas
être pris en considération aux fins d’une nomination de carrière «sans la
participation de toutes les parties initialement en cause» et il précise:
«vous [en] aviez vous-même connaissance». Je ne vois pas comment ce
passage de la lettre de M. Nègre peut être interprété autrement. Somme
toute, il reprend les termes mêmes employés par M. Yakimetz lorsque
celui-ci évoque la situation de «la plupart des fonctionnaires ». On se rap-
pellera que, dans sa lettre, M. Yakimetz écrit que «la plupart des fonc-
tionnaires ... seraient en droit de s’attendre à ce que leur cas «soit pris
équitablement en considération» aux fins d’une nomination de carrière
comme le demande la résolution 37/126 IV de l’Assemblée générale»
(les italiques sont de moi). Dans le passage concernant les problémes
soulevés par le détachement et accord de l’Organisation de limiter la
durée des services de M. Yakimetz auprès de l’Organisation, M. Nègre
répond donc explicitement à la demande spécifique de M. Yakimetz
tendant à ce que son cas soit pris «équitablement en considération » aux
fins d’une nomination de carrière. M. Nègre dit que, contrairement à la
plupart des fonctionnaires, M. Yakimetz n’est pas autorisé à compter
que son cas soit pris en considération.

C’est bien là ce que M. Nègre voulait dire et les doutes qui pouvaient
subsister à ce sujet sont dissipés par lui dans le passage de sa lettre où il

136
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 151

écrit que les raisons avancées par M. Yakimetz n’impliquent pas que la
décision qui lui a été «communiquée par lettre du 23 novembre 1983»
doive être modifiée. Il est donc déclaré clairement qu’aucune autre déci-
sion n’a suivi celle qui avait été prise le 23 novembre relativement à l’enga-
gement de durée déterminée. On a estimé apparemment qu'aucune autre
décision n'était possible car le cas de M. Yakimetz ne pouvait pas être
pris en considération aux fins d’une nomination de carrière. Par consé-
quent, rien ne laisse entendre qu’une nomination de carrière ait été du
tout prise en considération. Au contraire, tout laisse supposer que ce
n’était pas possible; d’ailleurs M. Nègre conclut que le Secrétaire général
«n’est donc pas en mesure » d’accéder à la demande de M. Yakimetz ten-
dant à ce que son nom soit transmis «à l’organe compétent en matière de
nominations et de promotions afin que [son] cas soit équitablement pris en
considération aux fins d’une nomination de carrière ». Si le cas du requé-
rant avait été réellement pris équitablement en considération aux fins
d’une nomination de carrière, il est certain que M. Nègre l’aurait non seu-
lement dit, mais qu’il aurait aussi communiqué la décision en résultant,
quelle qu’elle fût. La raison pour laquelle il ne l’a pas fait s'impose inéluc-
tablement: le cas n’avait pas été pris en considération parce que, à
l’époque, l'administration pensait qu’il n’était juridiquement pas possible
de nommer le requérant à un poste de carrière sans le consentement de
l’Union soviétique. I] semble bien qu’à ce moment-là le point de vue du
Secrétariat était identique à celui que M. Ustor allait exprimer plus tard
dans la déclaration qu'il joindrait au jugement du Tribunal.

M. Yakimetz a demandé une nouvelle fois, le 9 janvier 1984, alors que
la procédure judiciaire était déjà entamée, que son cas soit pris en consi-
dération aux fins d’une nomination de carrière, encouragé en cela par les
propos tenus par le porte-parole du défendeur lors de sa conférence de
presse (voir les paragraphes 15 et 16 de l’avis de la Cour). Cette nouvelle
demande n’a jamais reçu d’accusé de réception. C’est dans l’argumenta-
tion qu’il présente d’abord au Tribunal, puis à la Cour, que le Secrétaire
général se réfère pour la première fois spécifiquement à la prise en consi-
dération d’une nomination de carrière au sens de la résolution del’ Assem-
blée générale, en tant que question distincte de celle de la prolongation de
l'engagement de durée déterminée et régie par d’autres facteurs. Au mo-
ment où il doit se préparer en vue d’une procédure contradictoire, le dé-
fendeur montre qu’il se rend compte que la nomination du requérant à un
poste de carrière était juridiquement possible sans la participation du
gouvernement l'ayant détaché et qu’il en était résulté une obligation juri-
dique de prendre le cas du requérant équitablement en considération aux
fins d’une éventuelle nomination de carrière, indépendamment de la prise
en considération de son cas aux fins d’une prolongation de son contrat de
durée déterminée.

Il n’est pas étonnant que le Tribunal, dans son jugement, ait regretté que
le défendeur, dans ses échanges avec M. Yakimetz, ne lui ait pas fait savoir
clairement qu'il avait effectivement pris son cas «équitablement en consi-
dération» aux fins d’une nomination de carrière. Cette réprimande re-

137
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 152

pose sur ’hypothése que le défendeur avait effectivement déjà pris le cas
équitablement en considération aux fins d’une nomination de carrière,
comme le Tribunal l’a déclaré et qu’il était parvenu malgré tout à une
conclusion négative sur cette question et sur celle de la prolongation de
l'engagement de durée déterminée: il avait tout simplement omis de si-
gnaler ce dernier point.au requérant. Or, comme il a été indiqué ci-dessus,
la lettre du 21 décembre de M. Nègre, loin de justifier une hypothèse aussi
confortable, montre clairement que, si le défendeur nel’avait pas fait, c’est
qu’il ne pensait pas être en mesure de le faire.

*  *%

LA DÉCISION DU TRIBUNAL

On peut fort bien considérer, comme la Cour le fait dans son avis
consultatif, que le Tribunal a perçu le problème et qu'il l’a d’une certaine
manière traité. Après une première lecture du jugement il n’est cependant
pas facile de discerner la ratio decidendi parmi les nombreuses idées
que le Tribunal émet sans les approfondir. {1 semble que la raison pour
laquelle le Tribunal s’est prononcé comme il l’a fait sur la question
essentielle de savoir si le défendeur s'était conformé au paragraphe 5 de
la section IV de la résolution 37/126 est très simple et le paragraphe
du jugement où cet argument est exposé mérite d’être entièrement cité:

«XVI. Cependant, même si le requérant n’a attiré que tardive-
ment l’attention du défendeur sur la résolution en question, le
défendeur était quand même tenu d’en respecter les dispositions et
le Tribunal doit décider de quelle façon et dans quelle mesure le
défendeur s’est acquitté des obligations lui incombant en vertu de
cette résolution.

Dans la lettre que le défendeur a adressée au requérant le 21 dé-
cembre 1983 en réponse à la lettre du conseil de ce dernier en date du
13 décembre 1983, il est dit que le défendeur «a examiné attentive-
ment les questions soulevées dans votre demande de réexamen », et
comme ces questions se rattachent tout particulièrement à la disposi-
tion de la résolution en question de l’Assemblée générale, on ne peut
qu’en déduire que le défendeur avait examiné comme il le devait
(«équitablement ») le cas du requérant aux fins d’une nomination de
carrière. Ce point est développé par le défendeur dans sa réplique à la
requête où il affirme:

«Le défendeur note que l’Assemblée générale n’a fait qu’ex-
primer un vœu, à savoir que le cas des fonctionnaires nommés pour
une durée déterminée soit pris équitablement en considération;
l’Assemblée n’a pas spécifié de nouvelles procédures pour cette
prise en considération ni suggéré que certaines procédures en vi-
gueur ne soient plus utilisées, et elle n’a pas décidé de convertir les

138
DEMANDE DE REFORMATION (OP. DISS. JENNINGS) 153

nominations pour une durée déterminée en nominations pour une
période de stage dont les titulaires ne peuvent être licenciés à
l'issue de leurs deux années de stage sans que leur cas ait été de
plein droit examiné par le comité des nominations et des promo-
tions. Le défendeur soutient donc qu’en l’absence d’une telle spé-
cification, suggestion ou conversion, les procédures existantes pré-
vues par le statut et le règlement du personnel, lesquelles font
partie intégrante des conditions d'emploi de tous les fonction-
naires, et y compris du requérant, restent applicables. »

Il convient maintenant d'examiner ce paragraphe déterminant du juge-
ment.

On voit mal où le défendeur veut en venir lorsqu'il avance, et le Tri-
bunal semble accepter cette assertion dans le passage ci-dessus, que
dans ladite résolution l’Assemblée générale « n’a fait qu’exprimer un vœu,
à savoir que le cas des fonctionnaires nommés pour une durée déterminée
soit pris équitablement en considération » (reasonable consideration). En
fait, dans la version anglaise de cette résolution, ce n’est pas une rea-
sonable consideration qui est exigée mais every reasonable consideration;
d’autre part, il est clair qu’il ne s’agit pas d’un vœu mais d’une décision.
Les nombreux paragraphes de la résolution sont introduits par divers
termes tels que: Prie, Accueille avec satisfaction, Approuve, Appelle l'atten-
tion, Noteet Considère. Seuls trois paragraphes, les paragraphes 3 et 4 de la
section III (qui traitent de l’indemnité pour enfant à charge et de l’indem-
nité pour frais d’études), et le paragraphe 5 de la section IV sont introduits
par le mot « Décide ». Quoi qu’il en soit, le défendeur a fait valoir qu'il était
lié par la décision et qu’il s’y était conformé, et c’est dans ce sens que le
Tribunal a statué. Il semble donc vain d’affirmer qu'il s’agit d’un vœu.

Quant à la véritable ratio decidendi du jugement du Tribunal, elle est
très simple: le défendeur a déclaré devant le Tribunal qu’il avait pris le cas
du requérant équitablement en considération aux fins d’une éventuelle
nomination de carrière, conformément à la résolution; s’il dit qu’il l’a fait,
il faut le croire, du moins en l’absence de preuve du contraire. Deux objec-
tions peuvent être élevées contre cette manière de statuer: la première
tient à des considérations juridiques de principe, la seconde au fait que
l'affirmation du défendeur est inconciliable avec les documents présentés
au Tribunai.

Lobjection qui tient à des considérations juridiques de principe peut
être exposée très brièvement. Le statut du Tribunal administratif des
Nations Unies — adopté par l’Assemblée générale en application des
dispositions pertinentes de la Charte — établit un système de contrôle
judiciaire des actes discrétionnaires de l’administration, comme cela est
généralement le cas en droit administratif. Ce système repose sur l’idée
que le Tribunal doit s’assurer que les décisions administratives sont prises
conformément au droit applicable. Il s’ensuit qu’en l'espèce le Tribunal
n’a pas pour fonction d’usurper le pouvoir discrétionnaire que le défen-

139
DEMANDE DE REFORMATION (OP. DISS. JENNINGS) 154

deur peut seul exercer, mais de s’assurer que le défendeur, quand il a pris
sa décision, s’est conformé au droit, lequel comprend en l’occurrence le
paragraphe 5 de la section IV de la résolution 37/126, ainsi que chacun
s’accorde à le reconnaître.

Un tel système de contrôle judiciaire de l'exercice du pouvoir discré-
tionnaire de l'administration est vidé de son sens si le Tribunal se borne à
accepter après coup l’assertion de l’administrateur suivant laquelle sa dé-
cision a été prise conformément aux prescriptions juridiques. Il ne sert à
rien qu’existe un tribunal administratif si celui-ci considère que les assu-
rances données par l'administrateur suffisent alors qu’elles n’ont même
pas été données au requérant, au moment critique, mais au Tribunal ulté-
rieurement, qu'il n’a pas été prouvé qu’au moment critique le droit avait
été véritablement respecté et qu'aucune raison n’a été donnée à l’appui de
la décision. Cette situation est incompatible avec un système de contrôle
judiciaire du pouvoir discrétionnaire de l’administration.

Il a été soutenu, en faveur du défendeur, que le paragraphe 5 de la sec-
tion IV de la résolution 37/126 ne prévoyait pas de procédure définie pour
son application et n’exigeait pas que les engagements de durée déterminée
soient considérés comme ayant été précédés de contrats de stage, ce qui
aurait garanti l'intervention du comité des nominations et des promo-
tions; il a aussi été soutenu que, d’une manière générale, la résolution lais-
sait au défendeur le soin de définir les modalités de son application. Tout
cela est juste. On peut imaginer qu’un certain nombre de questions
concernant l'application de la résolution ne puissent être résolues qu’en
laissant le défendeur libre de décider. Mais si l’on s’en remet à lui pour
décider, dans l’exercice de son pouvoir discrétionnaire, de la procédure
ou des procédures à suivre, en allant peut-être jusqu’à lui laisser le choix
entre différentes procédures selon les cas, cela ne saurait signifier qu'il lui
suffise simplement de déclarer au Tribunal, et non au requérant, qu’une
certaine décision résulte bien d’une prise en considération équitable d’un
cas. Il doit apparaître qu’une procédure ou une autre a été suivie, Comme
aucune procédure particulière n’est prescrite, le défendeur devrait d’ail-
leurs pouvoir indiquer plus facilement au requérant quand et comment la
décision a été adoptée après prise en considération de son cas. Le fait
qu'aucune procédure déterminée ne soit prescrite ne saurait signifier que
ce processus peut être purement subjectif et abstrait.

x x

Nous nous heurtons ici à une autre difficulté, qui n’a rien à voir avec les
considérations juridiques de principe. A mes yeux, c’est plutôt une impos-
sibilité : l'impossibilité de concilier l’assertion actuelle du défendeur selon
laquelle le cas du requérant a été pris équitablement en considération aux
fins d’une nomination de carrière avec ce qui a été dit au requérant dans
les lettres que l'administration lui a adressées. Dans une certaine mesure,
cette difficulté a déjà été évoquée plus haut quand a été analysé l'échange
de correspondance de la fin de 1983 relative à la demande explicite de

140
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 155

nomination à un poste de carrière que le requérant avait faite à deux re-
prises à ce moment-là (la troisième demande date du 9 janvier 1984).
S'agissant de la lettre décisive de M. Nègre du 21 décembre, il n’est vrai-
ment pas possible de l’interpréter autrement que comme signifiant que le
consentement du Gouvernement de l’Union soviétique était nécessaire
même pour une nomination de carrière et que, puisque ce consentement
n'avait pas été donné, il était tout à fait impossible de prendre en considé-
ration une telle nomination. En résumé, les preuves littérales montrent
bien que le cas du requérant n’a pas été pris en considération aux fins
d’une nomination de carrière parce qu’une telle nomination n’a pas été
jugée juridiquement possible.

Néanmoins, si le défendeur ne s’était pas mépris comme il semble
l’avoir fait sur la situation juridique et s’il avait pris le cas du requérant
équitablement en considération aux fins d’une nomination de carrière, en
distinguant cette question de celle de la prolongation du contrat de durée
déterminée et en se conformant strictement à la résolution, il se peut bien
qu'il aurait quand même décidé de ne pas offrir de poste de carrière à
M. Yakimetz. Le Tribunal et la Cour n’ont toutefois pas à examiner si la
décision du défendeur a été la bonne mais si elle a été prise conformément
aux prescriptions juridiques. Dans la mesure où il semble objectivement
que la décision a été prise sous l’empire d’une fausse représentation de la
situation juridique, cette décision doit être considérée nulle et non
avenue; peu importe si la décision aurait été la même ou non dans le cas
où le droit aurait été respecté. L’argument ne consiste pas à dire que
M. Yakimetz aurait dû être nommé à un poste de carrière, mais à dire que
le Tribunal s’est trompé en concluant que le cas du requérant avait été pris
équitablement en considération comme le demandait la résolution de
l’Assemblée générale, alors qu’au moment critique rien ne prouvait que
c’elit été le cas et qu’au contraire, au moment critique, tout prouvait que tel
n'avait pas été le cas.

Le sens évident de la lettre que M. Nègre a adressée au requérant le
21 décembre 1983 suffirait selon moi à régler la question. Mais, assez
curieusement, cette conclusion est confirmée par le jugement même du
Tribunal, dans le passage où celui-ci adresse un étrange reproche au
défendeur en ces termes (voir paragraphe XVIII du jugement):

«Le défendeur a donc exercé son pouvoir discrétionnaire de façon
régulière, mais il aurait dû explicitement indiquer avant le 26 dé-
cembre 1983 [c’est-à-dire avant la date de venue à expiration de
l'engagement de durée déterminée du requérant] qu’il avait «pris
équitablement en considération » le cas du requérant aux fins d’une
nomination de carrière.»

Ce passage révèle clairement que le Tribunal lui-même a été gêné par la
lettre de M. Nègre du 21 décembre 1983, non pas tant, semble-t-il, à cause
de ce qu’elle dit qu’à cause de ce qu’elle ne dit pas. Un requérant ne devrait
pas avoir à soumettre son cas au Tribunal pour qu'il établisse quelle a été
la décision du défendeur. Ce passage du jugement semble supposer sans

141
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 156

le dire que la lettre du 21 décembre ne déclarait pas explicitement que le
défendeur avait pris le cas du requérant «équitablement en considéra-
tion» aux fins d’une nomination de carrière mais que c’était bien ce
qu'elle devait dire quelque part implicitement. Dans son jugement, le Tri-
bunal prétend d’ailleurs qu’il «ne peut [qu’Jen déduire» qu’il en est bien
ainsi (par. XVI). Mais il faut répéter, au risque d’être fastidieux, que la
lettre de M. Nègre ne permet tout simplement pas une telle déduction car
la question y est expressément traitée ; il y est dit qu’en raison du détache-
ment du requérant le Secrétaire général n’était pas en mesure de prendre
son cas en considération aux fins d’une nomination de carrière.

On saisit maintenant toute la signification du reproche adressé au
Secrétaire général par le Tribunal. Le Tribunal lui-même savait fort
bien qu’il aurait fallu indiquer explicitement avant le 26 décembre qu’une
nomination de carrière avait été prise en considération. Il était gêné de
ne pas en trouver d'indication explicite dans la lettre du 21 décembre. Il
s’est alors contenté d’affirmer qu’il avait dû être possible d’en déduire une
telle indication. Malheureusement, le libellé de la lettre ne permet aucune
déduction de ce genre car la question de la nomination de carrière y est
traitée en termes explicites, mais en des termes erronés au regard du droit.

Si une autre confirmation de cette conclusion est nécessaire elle peut
être trouvée dans la lettre que le conseiller juridique a écrite le
22 avril 1987 en réponse aux questions que la Cour lui avait posées (voir
l'avis de la Cour, par. 3). La première question est la suivante: «Quelle a
été jusqu’à présent la pratique en ce qui concerne la mise en œuvre, au sein
du Secrétariat de l'Organisation des Nations Unies, du paragraphe 5 de la
section IV de la résolution 37/126 adoptée par l’Assemblée générale le
17 décembre 1982?» La réponse indique que la décision de l’Assemblée
générale n’a pas encore été « convertie en procédure formelle, incorporée
dans le règlement du personnel» mais qu’elle est appliquée en pratique
sous forme d’une procédure admise qui consiste notamment en un
examen des cas «selon leurs mérites propres » par le bureau de la gestion
des ressources humaines. La réponse poursuit:

«Ceux qui font l’objet d’une conclusion négative du bureau de la
gestion des ressources humaines ne sont pas soumis à l’organe com-
pétent en matière de nominations et de promotions; toutefois, même
en pareilles circonstances, la question peut être examinée par le Se-
crétaire général lui-même. Bien qu’il en aille rarement ainsi, c’est ce
qui s’est produit dans le cas de M. Yakimetz (voir le paragraphe 28 de
l'exposé écrit soumis au nom du Secrétaire général). »

Rien ne prouve que le cas de M. Yakimetz ait jamais été soumis au bu-
reau de la gestion des ressources humaines. Que dit le paragraphe 28 de
l'exposé écrit du Secrétaire général auquel on nous renvoie? Ce para-

142
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 157

graphe contient un résumé bref mais exact de la lettre du 21 dé-
cembre 1983 adressée par le Sous-Secrétaire général à M. Yakimetz et il
peut être cité entièrement :

«le Sous-Secrétaire général aux services du personnel a informé le
requérant que le Secrétaire général avait examiné attentivement sa
demande du 13 décembre 1983 et il lui a expliqué que sa situation
n’était pas la même que celle de «la plupart des fonctionnaires »
ayant des états de service comparables pour ce qui est de l’expecta-
tive invoquée par le requérant; il a cité la disposition 104.12 b) du
règlement du personnel et les termes de la lettre de nomination du
requérant, maintenu la décision communiquée le 23 novembre 1983,
refusé de transmettre le nom du requérant à l'organe compétent en
matière de nominations et de promotions et accepté que la requête du
requérant soit directement soumise au Tribunal administratif des
Nations Unies (le Tribunal administratif) ».

Pour comprendre ce résumé, il est nécessaire de se reporter au para-
graphe précédent, le paragraphe 27, de l’exposé écrit du Secrétaire gé-
néral où est résumée la lettre à laquelle répond le Sous-Secrétaire général,
à savoir celle que M. Yakimetz a écrite le 13 décembre 1983. Mieux vaut le
citer en entier, lui aussi:

«Le 13 décembre 1983, le conseil du requérant à l'ONU, qui avait
été choisi par le requérant sur une liste de fonctionnaires de l'ONU
proposés comme conseils, a écrit au Secrétaire général en invoquant
le paragraphe 5 de la partie IV de la résolution 37/126 de l’Assemblée
générale, les articles 4.2 et 4.4 du statut du personnel, la disposi-
tion 104.14 a) ii) du règlement du personnel ainsi que le para-
graphe 3 de l’article 101 de la Charte, et il a rappelé les états de service
du requérant ainsi que les appréciations des supérieurs hiérarchiques
de ce dernier; il a aussi affirmé que le requérant était en droit de s’at-
tendre à ce que son cas soit pris raisonnablement en considération
aux fins d’une nomination de carrière, a soutenu que l’article 100 de
la Charte avait été violé et a enfin demandé que le nom du requérant
soit transmis à l’organe compétent en matière de nominations et de
promotions afin que son cas soit raisonnablement pris en considéra-
tion.»

Une chose ressort des résumés soignés et exacts qui sont faits, dans ces
deux paragraphes, des deux lettres les plus importantes: M. Yakimetz
avait demandé, en se servant précisément des termes de la résolution, que,
comme «la plupart des fonctionnaires» (il se peut qu’en ne disant pas
«tous les fonctionnaires » il ait fait preuve d’une trop grande prudence
comme le montre la réponse du conseiller juridique) dans sa situation, il
comptait que son cas «soit pris raisonnablement en considération aux
fins d’une nomination de carrière». Dans sa réponse, le défendeur fait
une distinction entre le cas de M. Yakimetz et celui de «la plupart des
fonctionnaires » en se référant seulement aux termes de son engagement

143
DEMANDE DE RÉFORMATION (OP. DISS. JENNINGS) 158

de durée déterminée et à l'impossibilité évidente de le renouveler sans le
consentement du gouvernement qui l’avait détaché: en se référant à la dis-
position 104.12 b) du règlement du personnel (selon laquelle: « Les enga-
gements pour une durée déterminée n’autorisent pas leur titulaire à
compter sur une prolongation ou sur une nomination d’un type diffé-
rent»), il déforme la teneur de la lettre de M. Yakimetz car il donne l’im-
pression que l’expectative qu’il invoque n’est pas celle qui l’autorise à s’at-
tendre à ce que son cas soit pris équitablement en considération aux fins
d’une nomination de carrière, mais une expectative de nomination.

La Cour ne doit pas se demander si le défendeur devait ou ne devait pas
nommer le requérant à un poste de carrière — il appartenait au défendeur
de prendre cette décision dans l’exercice de son pouvoir discrétionnaire et
conformément aux dispositions de la Charte et à la réglementation
adoptée par l’Assemblée générale en vertu de ces dispositions. Elle doit se
demander si le défendeur a pris le cas du requérant équitablement en
considération aux fins d’une nomination. Les seules preuves dont dispose
la Cour sont les propres écrits du défendeur et tous indiquent — non seu-
lement les lettres échangées avec M. Yakimetz, mais aussi le résumé qu’en
donne le défendeur lui-même — qu’il ne l’a pas fait parce qu’il pensait
qu’une nomination de carrière n’était juridiquement pas possible.

* *

Pour toutes ces raisons il m’a fallu conclure que la Cour aurait dû
répondre par l’affirmative à la seconde question, étant donné que le
Tribunal a, dans son jugement, commis une erreur concernant la Charte
des Nations Unies en concluant que le défendeur avait pris le cas du
requérant équitablement en considération aux fins d’une nomination
de carrière comme le demande le paragraphe 5 de la section IV de la
résolution 37/126.

(Signé) Robert Y. JENNINGS.

144
